DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in U.S. Patent Application No. 16/890,123 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
For the case of the claims in the instant application, that second presumption above stands unrebutted and the claims have been found not to invoke 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph accordingly.



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over WANG, Z. et al., "A Dataset for High-level 3D Scene Understanding of Complex Road Scenes in the Top-View" CVPR April 2019) pp. 1-4, cited by Applicant, in view of Sachdeva et al. (US 10,169,678), also cited by Applicant.

As to claim 1, Wang teaches/suggests a computer-implemented method for road typology scene annotation (p.1 Section 1 “In this work, we provide a novel dataset for scene understanding and high-level reasoning in complex driving scenes.  It provides annotations for road scenes in the form of hand-labelled scene attributes like the topology of the road layout, the distances to intersections, the number of lanes or the existence of sidewalks and crosswalks. These attributes are semantically and geometrically meaningful, which is beneficial for higher-level modeling and decision making as they provide a tangible interface to the real world”), comprising:
receiving an image including a road scene from an imaging device (Fig. 1, p. 2 Section 2 Dataset, p. 4 Section  3 “Around 30000 frames are collected from different types of sensors like RGB camera, Lidar, IMU and GPS, subsets of which are annotated with bounding boxes or semantic segmentation”, Section 4 “from RGB images is an important ability for scene understanding, and may aid potential high-impact applications in the automotive industry. In this work, we provide a novel set of annotations that augment existing datasets”);
Wang suggests populating (p. 3 Section 2.1 “the tool copies all attributes from the previous frame automatically. Since many attributes stay constant over a long time, this feature reduces annotation cost significantly”), p. 2 Table 1 ‘Scene attributes’ being annotated, page 2 Section 2 Dataset “The annotation provides information about the layout of the road (number of lanes, one way street, side roads, distances to side roads), sidewalks and crosswalks ... For instance, number of lanes and the ego-lane is converted into the number of lanes on the left and right of the ego lane, because it may be easier to learn for a neural network”);
implementing an annotation interface configured to adjust values of the attribute settings to correspond with the road scene (p. 2 Fig. 2 “The annotation tool for our scene attributes: The user sees the RGB image as well as the sparse depth points when hovering over the image (red dot, all points can be highlighted too). We ask annotators to fill out the form below the image with all attributes that describe the scene”, Section 2.1 Annotation process “Fig. 2 shows the web-based annotation tool that we use to collect the scene attributes defined in Tab. 1”);
generating a simulated overhead view of the respective road scene based on the values of the attribute settings (p. 2 “As soon as the annotator changes any value in the form, we use the attributes to render an abstract semantic top-view (left to the form), which gives immediate feedback”, 2.1 Annotation process, p. 3 Section 2.3 “render the semantic top-view”, Section 2.4 “which allows for reconstructing a basic layout of the road scene in the top-view. Such a representation can be visualized intuitively for humans and is free from occlusion caused in the perspective front view”).
Wang fails to explicitly disclose that initial populating performed using a machine learning model.
Sachdeva evidences the obvious nature of populating a set of attribute settings using a machine-learning model (Fig. 4 175 IDs/labels processed from source images, Fig. 6B 548, Abs “Automatic identification/delineation of various types of objects depicted within 3-D images, automatic labeling of identified/delineated objects”, col 3 lines 1-25, col 50 lines 15-25) complimenting/in alternative to an automatic generation based on copying/carrying an attribute between frames as taught/suggested in Wang (col 49 lines 25-35 “In an embodiment, automatically generating, based on the first graphical representation, the interim graphical representation of the boundary of the particular object as depicted within the second frame includes copying the first graphical representation from the first frame to the second frame, e.g., copying a size, orientation, and/or location of the first graphical representation”).  Sachdeva further teaches/suggests user adjusted values of ‘attribute settings’ (col 37 lines 1-5 “and/or adjust the draft bounding box 315 to refine the location, position, sizing, orientation, etc. of the box 315 to more accurately indicate the particular data points that the box 315 encompasses” in addition to label(s)/indicia 318/320/322, Fig. 6B 552) and a ‘simulated overhead view’/top down view 240/310 generated based thereon (col 36 lines 40-55 “The third section 310 displays a top-down, 2-D perspective view of the 3-D cluster of data points indicated by the draft bounding box 315 ( e.g., the truck)”, col 33 line 40 “Any modifications to a bounding box displayed within one of the sections 240, 242 of the display 230 may be automatically reflected in the other one of the sections 240, 242, as well as in the sections 235 and 238 (and vice versa)”) in addition to that UI for input/attribute manipulation (Fig. 4 168, Fig. 5A and various tools for object ID/labeling 205-222, Fig. 6B 550).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Wang such that the populating of a set of attribute settings occurs using a machine-learning model as taught/suggested by Sachdeva, the motivation as similarly taught/suggested therein that such a machine-learning model based populating may reduce the need for a manual/human labeling for a potentially large number of objects/regions, while benefitting from/capitalizing on model output(s) corrected by human/manual input and contributing to a large body of training data facilitating more accurate system/method performance as a whole and with a reasonable expectation of success.

As to claim 2, Wang in view of Sachdeva teaches/suggests the method of claim 1.
Wang in view of Sachdeva teaches/suggests the method further comprising adjusting the machine learning model based on the manually adjusted values of the attribute settings (Sachdeva col 50 lines 15-25 in further view of that modification to Wang as presented above for the case of claim 1).

As to claim 3, Wang in view of Sachdeva teaches/suggests the method of claim 1.
Wang in view of Sachdeva teaches/suggests the method further comprising associating distance measurements with the road scene shown in the image (Wang Abs “geometrically meaningful attributes like the number of lanes or the existence of, and distance to, intersections, sidewalks and crosswalks”, Tab. 1, page 2 Section 2.1 “We ask our annotators to describe the scene as closely as possible with the available set of attributes and to use the depth estimates for any distance-related attribute”; see also Sachdeva col 22 lines 1-15).

As to claim 4, Wang in view of Sachdeva teaches/suggests the method of claim 3.
Wang in view of Sachdeva further teaches/suggests the method wherein the distance measurements are recorded using a light detection and ranging (LIDAR) system Wang LIDAR page 2 Section 2 “from a Lidar scanner”, page 4 Section 3 Lidar sensor; see also Sachdeva col 22 lines 1-15).

As to claim 5, Wang in view of Sachdeva teaches/suggests the method of claim 3.
Wang in view of Sachdeva further teaches/suggests the method wherein the distance measurements are super-imposed onto the image to form a composite image, the composite image being displayed in the interface (Wang Fig. 2 “Figure 2: The annotation tool for our scene attributes: The user sees the RGB image as well as the sparse depth points when hovering over the image (red dot, all points can be highlighted too).”).

As to claim 6, Wang in view of Sachdeva teaches/suggests the method of claim 1.
Wang in view of Sachdeva further teaches/suggests the method wherein at least two attributes of the attribute settings are related (Wang Tab. 1, see also page 2 Section 2 “For instance, number of lanes and the ego-lane is converted into the number of lanes on the left and right of the ego lane, because it may be easier to learn for a neural network”)

As to claims 8-13 and 15-19, these claims are the system and non-transitory CRM claims respectively corresponding to method claims 1-6 respectively, and are rejected accordingly. 


2.	Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sachdeva and Wang, Z. et al., "A Parametric Top-View Representation of Complex Road Scenes" CVPR (April 2019) pp. 10325-10333, cited by Applicant and hereinafter ‘Wang2’.

claim 7, Wang in view of Sachdeva teaches/suggests the method of claim 6.
Wang in view of Sachdeva fails to explicitly disclose the method further comprising constraining acceptable values of a first attribute of the two related attributes based on a value assigned to a second attribute of the two related attributes, wherein the acceptable values of the first attribute change in response to changes to the value of the second attribute.
Wang2 however evidences the obvious nature of a method/system comprising constraining acceptable values of a first attribute of the two related attributes based on a value assigned to a second attribute of the two related attributes, wherein the acceptable values of the first attribute change in response to changes to the value of the second attribute (p. 10329 “enforce hard constraints between certain binary variables and multi-class or continuous variables, respectively. They convey the idea that, for instance, the number of lanes of a side-road is consistent with the actual existence of that side-road”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Wang in view of Sachdeva to comprise constraining acceptable values of a first attribute of the two related attributes based on a value assigned to a second attribute of the two related attributes, wherein the acceptable values of the first attribute change in response to changes to the value of the second attribute as taught/suggested by Wang2, the motivation as similarly taught/suggested therein that such a constraining serves to prevent the occurrence/setting of related attribute values that would otherwise be contradictory and/or result in erroneous subsequent/downstream processing based thereon.

As to claims 14 and 20, these claims are the system and non-transitory CRM claims respectively corresponding to method claim 7, and are rejected accordingly. 


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.  Huval (US 2018/0373980), cited by Applicant, may alternatively serve as disclosure teaching/suggesting those limitations of claim 2 in view of NN 132 as trained based on manual labels 142 supplied via Annotation portal A, S152 and that retraining of S124 based on S114.  See also Wang2 Fig. 3 and those predicted parameters.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669